Thornton, J.
I dissent. I see no element of estoppel in this case. The plaintiff had knowledge of all the facts, or ready and accessible means of knowledge, which is always held to be equivalent to knowledge. The plaintiff was not deceived, and without some element of fraud or deceit there can be no estoppel. (Davis v. Davis, 26 Cal. 23, where the Supreme Court of this State has spoken in unmistakable terms.)
The decree of divorce rendered by the Probate Court of Utah is void. That court had no jurisdiction of the subject-matter. (Cast v. Cast, 1 Utah, 122; Ferris v. Higley, 20 Wall. 375.) This decree was not confirmed by the act of Congress of June 23, 1873. I do not think it came within the terms of the act, and if it did Congress had no power to confirm a void decree. (See Cooley’s Principles of Constitutional Law, 325.)
Petition for a rehearing denied.